DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 18 May 2021, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 24 March 2021 have been withdrawn. 
Applicant’s arguments, see pages 10-13, filed 18 May 2021, with respect to the rejections of claims 1 and 8 under 35 U.S.C. 103 citing at least Allen and Hartwig and the rejections of claim 14 under 35 U.S.C. 103 citing at least Hartwig have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 24 March 2021 have been withdrawn. 
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed given the persuasive arguments noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791